Order entered December 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00585-CV

                         IN THE INTEREST OF S.B.H., A CHILD

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-10-13791

                                         ORDER
       Before the Court is appellee’s December 23, 2014, unopposed motion for extension of

time to file his brief. We GRANT the motion and ORDER appellee to file his brief no later than

February 8, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE